AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified) Page lofl °°

_UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. . (For Offenses Committed On or After November 1, 1987)
GERARDO GONZALEZ

 

Defendant's Attorney

REGISTRATION NO. 86578298

THE DEFENDANT:
pleaded guilty to count(s) 1 of the MJ Complaint
Cl was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

Title & Section © Nature of Offense - | | Count Number(s)
8:1325 IMPROPER ENTRY BY AN ALIEN (Misdemeanor) l
O The defendant has been found not ' guilty on count(s)
oO Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED
Assessment: $10 WAIVED
Fine: WAIVED

x Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

November 21 , 2019
Date of Imposition of Sentence

 

 

HONORABLE KAREN 5. CRAWFORD
UNITED STATES MAGISTRATE JUDGE

   

PRIGT TCOURT

cue SS ALIFORNIA

| southERN Jer ‘OF o conn |
BY

   
